PER CURIAM.
Appellant was convicted of aggravated battery and grand theft. He contends the trial court erred in imposing fines, restitution, and a public defender’s fee when he was indigent. The State concedes that the case must be remanded for a determination of appellant’s ability to pay. Jenkins v. State, 444 So.2d 947 (Fla.1984). Furthermore, the trial court should also correct the conflict between the oral pronouncement at sentencing and the trial court’s written order regarding the fine in Count II.
REMANDED FOR PROCEEDINGS CONSISTENT HEREWITH.
DOWNEY, WALDEN, and GUNTHER, JJ., concur.